Citation Nr: 1536071	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to an initial rating in excess of 20 percent disabling prior to November 15, 2013, and in excess of 40 percent disabling thereafter, for degenerative disc disease of the lumbar spine (a lumbar spine disability). 

4.  Entitlement to an initial rating in excess of 20 percent disabling for right lower extremity radiculopathy associated with a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1980 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied service connection for tinnitus and bilateral hearing loss, granted service connection for a lumbar spine disability with associated right lower extremity radiculopathy, and assigned initial disability ratings of 20 percent for both the lumbar spine disability and right lower extremity radiculopathy.  In an August 2014 rating decision, the disability rating for a lumbar spine disability was increased to 40 percent disabling, effective November 15, 2013.  

In May 2015, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.  

2.  The Veteran's tinnitus manifested to a compensable degree within one year of service separation.  

3.  The Veteran has a current right ear hearing loss disability, but does not have a current left ear hearing loss disability that is subject to service connection.  

4.  Symptoms of right ear hearing loss were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation.  The Veteran's right ear hearing loss is not etiologically related to active service.  

5.  Prior to November 15, 2013, the Veteran's lumbar spine disability was manifested by pain, muscle spasm, and stiffness resulting in no worse than 45 degrees of thoracolumbar forward flexion and 125 degrees of total thoracolumbar range of motion.  

6.  From November 15, 2013, forward, the Veteran's lumbar spine disability has been manifested by pain, muscle spasm, and stiffness resulting in no worse than 30 degrees of thoracolumbar forward flexion and 70 degrees of total thoracolumbar range of motion.  

7.  For the entire rating period on appeal, the Veteran's lumbar spine disability has been manifested by intervertebral disc syndrome with incapacitating episodes of between two and four weeks total duration during the preceding twelve months.  Ankylosis of the thoracolumbar spine has not been shown.  

8.  For the entire rating period on appeal, the Veteran's right lower extremity radiculopathy has been manifested by symptomatology more nearly approximating moderately severe, incomplete paralysis of the sciatic nerve, but is not shown to have been manifested by symptomatology more nearly approximating severe, incomplete paralysis or complete paralysis. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for an increased disability rating in excess of 20 percent prior to November 15, 2013, and in excess of 40 percent thereafter, for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).  

4.  Resolving all reasonable doubt in favor of the Veteran, for the entire rating period on appeal, the criteria for a 40 percent disability rating, but no higher, for a right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The issue of service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome with respect to this issue, no prejudice to the Veteran could result from this decision as it relates to this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the claims of increased ratings for a lumbar spine disability and right lower extremity radiculopathy, as that portion of the appeal decided in this decision arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

Regarding the claim of service connection for bilateral hearing loss, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The claim for bilateral hearing loss was filed as a Fully Developed Claim (FDC) using VA Form 21-526EZ.  When filing a FDC, a claimant submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  The FDC form includes notice to the claimant of what evidence is required to substantiate a claim for service connection and of the claimant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, the notice that is part of the FDC form submitted by the Veteran satisfies the duty to notify.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service private treatment records, VA examination reports from January 2013 and November 2013, and the Veteran's statements including his testimony at the May 2015 Travel Board hearing.  

Following the May 2015 Board hearing, the Veteran submitted private medical records in support of the appeal.  Generally, the Board may not consider additional evidence submitted by a veteran not previously reviewed by the Agency of Original Jurisdiction (AOJ), unless a waiver of initial AOJ review is obtained from the veteran.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  However, in cases where the Substantive Appeal was filed on or after February 2, 2013, 38 U.S.C.A. 
§ 7105(e) provides for an automatic waiver of initial AOJ review of evidence submitted by the veteran or the veteran's representative, unless there is a specific request that the AOJ initially review the submitted evidence.  See also VA Fast Letter 14-02 (May 2, 2014).  In this case, the Veteran filed the Substantive Appeal in October 2013.  Therefore, as the Veteran did not specifically request that the AOJ initially review the newly submitted evidence, initial AOJ review is automatically waived, and the Board may proceed with adjudication.  See 38 U.S.C.A. § 7105(e).  

The Veteran was afforded VA medical examinations in January 2013 and November 2013.  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes.  The January 2013 and November 2013 VA examinations reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disabilities.  In addition, the January 2013 VA audiological examination included puretone threshold and speech discrimination evaluations of the Veteran.  Finally, the examiners addressed the functional impact of the disabilities upon ordinary conditions of daily life and work.  

During the May 2015 Board hearing, the Veteran testified regarding lumbar spine and radicular symptoms.  A specific assertion of worsening of symptoms since the November 2013 VA examination was not made.  The Veteran indicated that he was receiving private treatment for his lumbar spine disability, and he submitted additional private medical records to be associated with appeal, dated up to May 2015.  The Board finds that weight of the evidence does not demonstrate worsening since the last VA examination and another VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims on appeal.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus and sensorineural hearing loss, as organic diseases of the nervous system, are considered by VA to be "chronic diseases" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system (tinnitus and sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for Tinnitus - Analysis

The Veteran contends that service connection is warranted for tinnitus.  Specifically, the Veteran contends that he currently experiences ringing in the ears as the result of exposure to acoustic trauma while in service.  The Veteran has identified exposure to loud noises as a routine part of his duties as boatswain's mate in the United States Coast Guard.  See Hearing Transcript pp. 18-20.  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran experienced acoustic trauma during service.  The Veteran's DD Form 214 reflects that the Veteran completed ten weeks of boatswain's mate school.  The Veteran testified that he served as a boatswain's mate, which required the use of loud power tools without hearing protection.  See Hearing Transcript pp. 18-20; see also January 2013 VA Examination Report.  In addition, the Veteran indicated that he served in close proximity to large naval artillery.  Id.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, loud noise exposure (acoustic trauma) in service is recognized.  See 38 U.S.C.A. § 1154(a).  

The Board next finds that the Veteran has a current tinnitus disability.  The January 2013 VA examination report indicates that the Veteran reported unilateral, constant, high-pitched tinnitus in the right ear.  In addition, the Veteran has made several statements in which he reports that he experiences constant ringing in the ears that interferes with his daily life and ability to sleep.  See November 2012 Statement; Hearing Transcript pp. 24-25.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 ("ringing in the ears is capable of lay observation").  As such, the Board finds that the evidence establishes that the Veteran has a current diagnosis of tinnitus.    

In addition, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current tinnitus disability is related to active service.  In this regard, the United States Court of Appeals for the Federal Circuit has recently held that where, as here, there is evidence of acoustic trauma, tinnitus is an organic disease of the nervous system subject to the presumptive service connection provisions of 38 C.F.R. § 3.309(a).  Fountain, 27 Vet. App. 258.  Specifically, where a chronic disease becomes manifest to a compensable degree within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  Diagnostic Code 6260 provides a compensable (10 percent) disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.

The Veteran has consistently indicated that the onset of his tinnitus began following service separation.  See January 2013 VA Examination Report; Hearing Transcript p. 26.  Specifically, during the January 2013 VA examination, the Veteran indicated that his tinnitus symptoms began one year following service separation.  The Board finds the Veteran's statements to be consistent and credible lay evidence that his tinnitus symptoms began one year following service separation.  While the January 2013 VA examiner opined that the Veteran tinnitus was less likely than not caused by or a result of military noise exposure, the VA examiner did not consider the Veteran's tinnitus as a chronic condition.  Specifically, the VA examiner based her negative nexus opinion, in pertinent part, on the fact that the Veteran reported the onset of his symptoms as occurring one year following service separation.  However, in light of competent and credible lay reports of tinnitus beginning one year following service separation, the Board finds that the presumptive service connection provisions apply.  38 C.F.R. §§ 3.307, 3.309(a); Fountain, 27 Vet. App. 258.  

The Veteran's credible lay contentions of in-service loud noise exposure and of tinnitus symptoms as beginning one year following service separation tend to show that his current tinnitus disability was incurred coincident with active service.  See 38 C.F.R. §§ 3.303(a), 3.309.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Service Connection for Bilateral Hearing Loss - Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.  Specifically, the Veteran contends that he currently experiences hearing impairment as the result of exposure to acoustic trauma while in service.  The Veteran has identified exposure to loud noises as a routine part of his duties as boatswain's mate in the United States Coast Guard.  See Hearing Transcript pp. 18-20.  As discussed above, the Board has found that the Veteran was exposure to loud noises during active service.  38 U.S.C.A. § 11.54(a).  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran has a current right ear hearing loss disability.  See 38 C.F.R. § 3.385.  However, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current left ear hearing loss disability that is subject to service connection.  Id.  In this regard, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

On the VA audiological examination in January 2013, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
40
LEFT
15
15
10
15
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Following VA examination, the VA examiner indicated that the Veteran demonstrated sensorineural hearing loss in the right ear in the frequency range of 500 Hertz to 4000 Hertz, and sensorineural hearing loss in the left ear in the frequency range of 6000 Hertz or higher.  

The January 2013 audiometric examination results reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency between 500 Hertz and 4000 Hertz in the right ear; therefore, these results demonstrate a current right ear hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  

The January 2013 audiological examination results, however, do not reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency in the left ear; do not reveal pure tone thresholds of 26 decibels or greater in at least three tested frequencies; and do not reveal a speech recognition score of less than 94 percent.  Therefore, these results demonstrate no current left ear hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  In fact, the January 2013 examination results do not reveal a pure tone threshold greater than 20 decibels in any tested frequency below 8000 Hertz, indicating normal hearing at those tested frequencies.  Hensley, 5 Vet. App. at 157.  

The Board acknowledges the Veteran's statements and those of his wife, who both indicate signs and symptoms of bilateral hearing loss.  The Board finds that the Veteran and his wife are competent to report signs and symptoms of hearing impairment that they perceive through their own senses.  See Layno, 6 Vet. App. 465, 469.  However, the diagnosis of hearing loss requires specific findings found following audiological examination.  38 C.F.R. § 3.385.  Therefore, neither the Veteran nor his wife is competent to establish a diagnosis of left ear hearing loss on the basis of their lay statements alone.  See also Jandreau, 492 F.3d 1372, 1377 n.4; Kahana, 24 Vet. App. 428, 438.  The record contains no other current audiological examinations for the left ear, and the Veteran testified that he is not seeking treatment for any current hearing impairment.  See Hearing Transcript p. 27.  Therefore, the Board finds the weight of the evidence establishes that the Veteran does not have a current left ear hearing loss disability that is subject to service connection.  38 C.F.R. § 3.385.  

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of right ear hearing loss in service or continuous symptoms of right ear hearing loss since service separation.  In this regard, the Veteran does not contend that any hearing loss began during service; instead, the Veteran testified during the May 2015 Board hearing that his hearing loss began following service separation.   See Hearing Transcript p. 26.  

Service medical examinations indicate that the Veteran's hearing was within normal limits.  On the service entrance audiological examination performed in December 1980, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
5
5
5

On the service audiological examination performed in June 1983, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
5
5
5
5

On the service audiological examination performed in February 1985, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
0
0
0
5
5

On the service audiological examination performed in March 1986, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
0
LEFT
0
0
10
15
10

On the service audiological examination performed in September 1986, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
0
0
10
10
5

On the service separation audiological examination performed in May 1987, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
0
5
15
5

Although the Veteran is not required to demonstrate hearing loss in service to substantiate his claim for service connection, none of the pure tone thresholds exceeded 20 decibels and there is no indication in the record that these tests were inadequate.  See Hensley at 159-60.  Service treatment records do not reveal any complaints of, a diagnosis of, or treatment for hearing impairment.  Moreover, the Veteran indicated that he did not have hearing complaints in the May 1987 report of medical history completed shortly before the service separation examination.  

Following service separation, the Veteran was afforded two Temporary Disability Retired List (TDRL) examinations where audiological examinations were performed.  

On the service audiological examination performed during the February 1989 TDRL examination, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
5
5
10
5

On the service audiological examination performed during the January 1992 TDRL examination, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
10
10
5

None of the pure tone thresholds exceeded 20 decibels and there is no indication in the record that these tests were inadequate.  See Hensley at 159-60.  Additionally, the Veteran indicated that he did not have hearing complaints in the reports of medical history completed shortly before each of the service TDRL examinations.  

Service treatment records appear complete and do not show complaints of, a diagnosis of, or treatment for hearing impairment.  Additionally, there is no indication of any hearing loss at the time of the May 1987 service separation examination.  The Veteran checked "No" when asked if he then had or had ever had any "hearing loss" or "ear, nose, of throat trouble" on the May 1987 service report of medical history.  As the Board finds that hearing loss is a condition that would have ordinarily been recorded during service, the Board also finds that service treatment records that show the Veteran did not have any complaints relating to hearing loss with normal audiometric testing to be highly probative.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. 428, 438. 

The earliest post-service objective evidence of right ear hearing loss contained in the record is found in the January 2013 VA examination report, over twenty-five years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  In weighing the statements of the Veteran and his wife regarding the onset of symptomatology made in conjunction with the current claim for VA compensation against the other evidence of record, including the lack of continuity of symptomatology in the record, the absence of complaints of, a diagnosis of, and treatment for hearing loss for over 25 years is one factor that the Board has considered in finding that the Veteran's recent statements and those of his wife are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See id; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  In addition, the Veteran underwent audiological examinations in February 1989 and January 1992 as part of the TDRL examinations; in both instances, the Veteran demonstrated pure tone thresholds in the normal range.  See Hensley at 159-60.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran did not experience chronic symptoms of hearing loss in service, or continuous symptoms of hearing loss since service separation.  

The Board next finds that hearing loss did not manifest to a compensable degree within one year of service separation.  As indicated above, the January 2013 VA examination report provides the earliest post-service audiometric data and diagnosis documenting a right ear hearing loss disability.  As the Veteran was separated from active service in May 1987, the January 2013 diagnosis of a right ear hearing loss disability occurred outside the one-year presumptive period.  38 C.F.R. §§ 3.307, 3.309(a). 

The Board further finds that the weight of the evidence demonstrates that the currently-diagnosed right ear hearing loss is not related to noise exposure in service.  Following VA examination in January 2013, the VA examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure.  The VA examiner noted the Veteran's "high probability for military noise exposure" as a boatswain's mate including frequent use of power tools and close proximity to large artillery without hearing protection.  The VA examiner also noted that the Veteran's occupational and recreational noise exposure were unremarkable.  However, the VA examiner indicated that there was no direct evidence of hearing loss or significant threshold shifts during service indicating no evidence of early cochlear dysfunction.  

The January 2013 VA examiner opined that the Veteran's hearing loss is not as least as likely as not caused by or a result of military noise exposure.  In review of the VA examiner's opinion, the Board finds the VA examiner considered all the relevant evidence of record, including the Veteran's service treatment records, the Veteran's in-service and post-service noise exposure, and the Veteran's statements, including those regarding onset and current complaints.  Accordingly, the Board finds the VA examiner's opinion to be competent and probative evidence as to the etiology of the Veteran's right ear hearing loss disability.  

The Board acknowledges the Veteran's statements and those of his wife, who both indicate signs and symptoms of hearing loss, including the Veteran needing to routinely turn the volume up on the telephone and television, and the Veteran having difficulty understanding normal conversation.  In addition, both the Veteran and his wife contend that the Veteran's hearing loss is the result of acoustic trauma incurred in-service.  The Board finds that the Veteran and his wife are competent to report signs and symptoms of hearing impairment that they perceive through their own senses.  See Layno, 6 Vet. App. 465, 469.  However, the Board finds that in this particular case, where the context provides a post-service onset of symptomatology, the etiology of hearing loss fall outside the realm of common knowledge of a layperson and thus, neither the Veteran nor his wife is competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Kahana, 24 Vet. App. 428, 438.  As such, the Board affords the Veteran's lay assertions and those of his wife regarding etiology of the Veteran's current hearing loss disability little probative weight.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates no relationship between the Veteran's active service and the current right ear hearing loss disability, including no credible evidence of chronic symptoms of hearing loss in service, of hearing loss to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of hearing loss since service.  The January 2013 VA examination and opinions therein are competent and probative medical evidence and are supported by adequate rationale.  The VA examiner was informed of the pertinent evidence, including the Veteran's own reported history and complaints, reviewed the available service treatment records, and fully articulated the opinions; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a relationship between acoustic trauma in service and the current right ear hearing loss disability.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss, on a direct and presumptive basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  

Increased Disability Rating for a Lumbar Spine Disability - Analysis

The Veteran contends that his current disability is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability ratings currently assigned.  Specifically, the Veteran indicates constant pain and stiffness that has caused limited movement, impairment in standing and walking tolerance, impaired sleeping, and difficulty performing occupational activities.  The Veteran's lumbar disability rating is staged as follows: 20 percent disabling prior to November 15, 2013, and 40 percent disabling thereafter.  

The Veteran's lumbar spine disability is currently rated under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  Diagnostic Code 5243 contemplates intervertebral disc syndrome (IVDS) and provides that IVDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever methods results in a more favorable rating for the Veteran.  Id.  For the entire rating period on appeal, the Veteran's lumbar spine disability has been evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings are provided with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  As relevant to thoracolumbar disabilities, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Note (1) provides that separate disability ratings under an appropriate diagnostic code should be provided for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

After a review of all the evidence of record, the Board finds that prior to November 15, 2013, a disability rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.  In addition, the Board finds that from November 15, 2013, forward, a disability rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disability.  

Upon VA examination in January 2013, the Veteran reported constant back pain with muscle spasm and stiffness that is exacerbated with physical activity.  The Veteran also reported symptoms of numbness and radicular pain in the right lower extremity.  The Veteran indicated that his lumbar spine disability interfered with his ability to perform his full work capacity.  Upon physical examination, the VA examiner noted paraspinal tenderness to palpation, muscle spasm, and an abnormal gait pattern (not due to lumbar spine muscle spasm).  Range-of-motion testing demonstrated: 55 degrees of forward flexion, with pain beginning at 45 degrees; 15 degrees of extension, with pain beginning at 10 degrees; 20 degrees of bilateral lateral flexion, with pain beginning at 15 degrees bilaterally; and 25 degrees of bilateral rotation, with pain beginning at 20 degrees bilaterally.  The VA examiner noted that the Veteran demonstrated functional impairment of the lumbar spine demonstrated by weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The VA examiner noted that the Veteran had IVDS with a total duration of incapacitating episodes of at least two weeks but less than four weeks within the past twelve months.  The VA examiner also noted the presence of right lower extremity radiculopathy, but denied the presence of any additional neurological manifestations of the Veteran's lumbar spine disability.  

A May 2013 private physical therapy examination report indicates that the Veteran reported constant, dull, achy pain in his low back that is aggravated by standing and walking.  The Veteran reported pain limited his mobility resulting in some restriction in activities of daily living, such as donning his socks and shoes.  The Veteran also reported radiating pain into the right buttock and weakness in the right leg; the Veteran denied any bowel or bladder symptoms or other neurological manifestations.  Upon physical examination, the private clinician noted a limitation of range of motion in all planes to 50 percent.  

Upon VA examination in November 2013, the Veteran reported worsening of his low back pain.  Upon physical examination, the VA examiner noted paraspinal tenderness to palpation, muscle spasm, and an abnormal gait pattern.  Range-of-motion testing demonstrated: 30 degrees of forward flexion, with pain at end-range; 10 degrees of extension, with pain beginning at five degrees; 10 degrees of bilateral lateral flexion, with pain at end-range bilaterally; and 10 degrees of bilateral rotation, with pain at end-range bilaterally.  The VA examiner noted an additional loss of extension to zero degrees upon repetitive testing.  The VA examiner noted that the Veteran demonstrated functional impairment of the lumbar spine demonstrated by less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The VA examiner noted that the Veteran had IVDS with a total duration of incapacitating episodes of at least two weeks but less than four weeks within the past twelve months.  The VA examiner also noted the presence of right lower extremity radiculopathy, but denied the presence of any additional neurological manifestations of the Veteran's lumbar spine disability.  

During the May 2015 Board hearing, the Veteran testified that he experienced symptoms of pain, stiffness, muscle spasm, and right lower extremity numbness that results in decreased tolerance to walking and standing, a decreased ability to perform activities of daily living, and difficulty sleeping.  The Veteran further testified that he was currently working as a front-end loader operator, but that he would experience flare-ups of his symptoms causing him to miss work.  He indicated that he would miss several days at a time, approximately once every four months.  

In review of the evidence, the Board finds that prior to November 15, 2013, the date of the second VA examination, a disability rating in excess of 20 percent disabling is not warranted.  See 38 C.F.R. § 4.71a.  During the January 2013 VA examination, the Veteran demonstrated 45 degrees of pain-free forward flexion and a combined pain-free range of motion of 125 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  This limitation of motion satisfies the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a.  In addition, the May 2013 private physical therapy clinician noted a limitation of range of motion to 50 percent in all planes.  This limitation of motion is consistent with a 20 percent disability rating.  Id.  

In review of the evidence, the Board finds that from November 15, 2013, forward, a disability rating in excess of 40 percent disabling is not warranted.  See 38 C.F.R. § 4.71a.  The November 2013 VA examiner indicated that at that time the Veteran reported an increase in his pain complaints.  During the November 2013 VA examination, the Veteran demonstrated 30 degrees of pain-free forward flexion and a combined pain-free range of motion of 70 degrees following repetitive testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  This limitation of motion satisfies the criteria for a 40 percent disability rating.  See 38 C.F.R. § 4.71a.  

The Veteran has reported functional impairments such as decreased sitting, standing and walking tolerance, and difficulty performing activities of daily living.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  In this case, with consideration of pain and loss of function, the limitation of motion satisfies the criteria for a 20 percent disability rating prior to November 13, 2013, and for a 40 percent disability rating thereafter.  Accordingly, the Board finds that the disability ratings currently assigned are appropriate in consideration of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board next finds that a disability rating in excess of 40 percent is not warranted at any time during the appeal period for the Veteran's lumbar spine disability as unfavorable ankylosis of the entire thoracolumbar spine has not been shown.  See 38 C.F.R. § 4.71a.  As the Veteran has not been diagnosed with unfavorable ankylosis, either of the thoracolumbar region or of the entire spinal column, a rating under the General Rating Formula for Diseases and Injuries of the Spine of 50 percent or higher is not warranted.  

As discussed above, as the Veteran's lumbar spine disability has been rated under Diagnostic Code 5243, the Board must consider a disability rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  Both VA examiners indicated that the Veteran's IVDS results in incapacitating episodes of at least two weeks but no more than four weeks in duration in the preceding twelve months.  The reported duration of incapacitating episodes satisfies the criteria for a 20 percent disability rating.  Id.  In addition, during the May 2015 Board hearing, the Veteran testified that flare-ups in his lumbar spine disability result in episodes of missed work, with each episode lasting several days and occurring once every four months.  See Hearing Transcript p. 11.  The Veteran's testimony is consistent with the VA examiner's findings.  Therefore, a disability rating under the Formula for Rating IVDS Based on Incapacitating Episodes in excess of 20 percent is not warranted at any time during the appeal period.  

In addition to the considerations above, the Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  The Board notes that both VA examiners indicated the presence of lumbar spine arthritis.  As such, the Board has considered application of Diagnostic Code 5003.  38 C.F.R. § 4.71a.  However, Diagnostic Code 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion.  In this case, the Veteran's lumbar spine disability warrants disability ratings based on limitations of motion; therefore Diagnostic Code 5003 is not for application.  Furthermore, the maximum rating otherwise allowed for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For these reasons, the Board finds that a rating for arthritis of the Veteran's lumbar spine is not warranted.  Id.

Finally, as indicated above, Note (1) of 38 C.F.R. § 4.71a provides that neurological manifestations of spinal disability should be separately rated under an appropriate diagnostic code.  In this case, the Veteran is service-connected for right lower extremity radiculopathy associated with the lumbar spine disability.  Neither the medical evidence of record nor the Veteran's statements suggest the presence of any additional neurological manifestations associated with the Veteran's lumbar spine disability.  As such, the Board finds that all neurological manifestations raised by the evidence of record have been considered.  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed and specific determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology

For these reasons, the Board finds the weight of the evidence is against an initial disability rating in excess of 20 percent prior to November 15, 2013, and in excess of 40 percent thereafter, for the Veteran's lumbar spine disability.  As the preponderance of the evidence is against the claim for increased disability ratings, the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Disability Rating for Right Lower Extremity Radiculopathy - Analysis

The Veteran contends that his service-connected right lower extremity radiculopathy is worse than the disability rating currently assigned, and asserts that an increased rating is warranted.  He reports radiating pain into the right lower extremity that, in connection with his low back disability, causes limited movement, impairment in standing and walking tolerance, impaired sleeping, and difficulty performing occupational activities.  

Diagnostic Codes 8520-8730 address ratings for paralysis, neuritis, and neuralgia of the peripheral nerves affecting the lower extremities.  38 C.F.R. § 4.124a.  The Veteran's right lower extremity radiculopathy is rated under Diagnostic Code 8520.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the sciatic nerve.  Under Diagnostic Code 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  A 60 percent disability rating is assigned for severe, incomplete paralysis, with marked muscular atrophy.  A 40 percent disability rating is assigned for moderately severe, incomplete paralysis.  A 20 percent disability rating is assigned for moderate, incomplete paralysis.  A 10 percent disability rating is assigned for mild, incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Neuritis and neuralgia are to be rated as incomplete paralysis.  Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  Id.  Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate, incomplete paralysis.  38 C.F.R. § 4.124.  The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, [ ] moderate," incomplete paralysis.  
38 C.F.R. § 4.124a.  

The words "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" and "severe" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

After a review of all the evidence of record, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptomatology more nearly approximates moderately severe, incomplete paralysis of the right sciatic nerve, consistent with a 40 percent disability rating.  See 38 C.F.R. § 4.124a.  

Upon VA examination in January 2013, the Veteran reported constant numbness and occasional radiating pain into the right lower extremity.  Upon physical examination, the VA examiner noted decreased strength in the right lower extremity, but no muscular atrophy; diminished, but not absent, right lower extremity reflexes; and decreased, but not absent, sensation in the right thigh, knee, and lower leg.  The VA examiner indicated that the Veteran had a mild degree of constant pain, a moderate degree of intermittent pain, a severe degree of paresthesias, and a severe degree of numbness.  In conclusion, the VA examiner opined that the Veteran demonstrated severe involvement of the right sciatic nerve.  

Private treatment records between April and September 2013 indicate the Veteran reported back pain with occasional radiating pain into the right thigh.  Upon physical examination, the private physician noted decreased, but not absent, sensation in the right lateral lower leg and foot.  These treatment records indicate grossly normal strength of the right lower extremity, no indication of muscle atrophy, and normal lower extremity reflexes.  

In a May 2013 private physical therapy examination report, the private clinician noted the Veteran's complaints of radiating pain into the right buttock and weakness in the right leg; however, the Veteran denied paresthesias.  Upon physical examination, the private clinician noted decreased strength in the right lower extremity, and the presence of right lower extremity reflexes.  

Upon VA spinal examination in November 2013, the Veteran reported constant numbness and radiating pain into the right lower extremity.  Upon physical examination, the VA examiner noted decreased strength in the right lower extremity, but no muscular atrophy; diminished, but not absent, right lower extremity reflexes; and decreased, but not absent, sensation in the right lower leg and foot.  The VA examiner indicated that the Veteran had a mild degree of constant pain, a severe degree of intermittent pain, a severe degree of paresthesias, and a severe degree of numbness.  In conclusion, the VA examiner opined that the Veteran demonstrated moderate involvement of the right sciatic nerve.  

Upon VA peripheral nerve examination in November 2013, performed by the same VA examiner who performed the November 2013 VA spinal examination, the Veteran reported constant numbness and radiating pain into the right lower extremity.  Upon physical examination, the VA examiner noted decreased strength in the right lower extremity, but no muscular atrophy; diminished, but not absent, right lower extremity reflexes; and decreased, but not absent, sensation in the entire right lower extremity.  The VA examiner indicated that the Veteran had a mild degree of constant pain, a severe degree of intermittent pain, a severe degree of paresthesias, and a severe degree of numbness.  In conclusion, the VA examiner opined that the Veteran demonstrated moderately severe, incomplete paralysis of the right sciatic nerve.  

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's disability has been manifested by symptomatology more nearly approximating moderately severe, incomplete paralysis of the right sciatic nerve.  Both VA examiners have indicated that the Veteran's complaints of constant pain has been mild in nature, his complaints of intermittent pain have been at least moderate in nature, and his complaints of paresthesias and numbness have been severe in nature.  The evidence of record has consistently indicated decreased muscular strength in the right lower extremity, but no muscular atrophy; diminished, but not absent, right lower extremity reflexes; and diminished, but not absent, sensation of the right lower extremity.  The Board finds the Veteran's documented symptomatology to more nearly approximate the criteria for a 40 percent disability rating.  See 38 C.F.R. § 4.12a, Diagnostic Code 8520.  

The Board also finds that the criteria for disability rating in excess of 40 percent under Diagnostic Code 8520 are not met for any rating period under appeal.  In this regard, a 60 percent disability rating (severe, incomplete paralysis) contemplates marked muscular atrophy, and an 80 percent disability rating (complete paralysis) contemplates no active movement of the lower leg and foot drop.  In this case, the Veteran has demonstrated weakened movement in the right lower extremity without any indication of muscular atrophy.  As such, the Board finds that the Veteran's symptomatology does not more nearly approximate the criteria for severe, incomplete paralysis or complete paralysis.  Therefore, the Board finds that a disability rating in excess of 40 percent under Diagnostic Code 8520 is not warranted.  

To the extent that the Board is denying entitlement to a disability rating in excess of 40 percent, the Board notes specifically that the Veteran's reports of numbness, paresthesias, and pain in the right leg have been considered in evaluating neurological manifestations.  While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his right lower extremity radiculopathy has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of his complaints.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the objective medical findings provided by the Veteran's treatment reports and the VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology.  See Schafrath, 1 Vet App. at 595.  However, in this case, there is no evidence that the Veteran's symptoms are attributable to involvement of any nerve root, peripheral nerve, or nerve group other than the right sciatic nerve.  Accordingly, a separate disability rating under Diagnostic Codes 8521-8530, 8621-8630, or 8721-8730 is not warranted.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports an initial disability rating of 40 percent, but no higher, for right lower extremity radiculopathy associated with a lumbar spine disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  As the preponderance of the evidence is against that portion of the claim for a disability rating in excess of 40 percent, the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's lumbar spine disability and associated right lower extremity radiculopathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, as well as neurological symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.125a; see also DeLuca at 202.  In this regard, the Veteran's disabilities are manifested by symptoms of pain, muscle spasm, stiffness, numbness, and paresthesias resulting in functional limitations in standing and walking tolerance, difficulty performing activities of daily living, impaired sleeping, and difficulty perform occupational activities.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the evidence of record indicates the Veteran's lumbar spine disability and associated right lower extremity radiculopathy negatively affect his ability to work.  Specifically, the Veteran indicated that his symptoms cause limitations in the ability to sit for a prolonged period of time, particularly in the cab of the front end loader that vibrates and jostles throughout a work shift.  See November 2013 VA Examination Report; May 2015 Hearing Transcript.  However, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities.  To the contrary, throughout the appeal period, the evidence of record has consistently indicated that the Veteran has been employed on a full-time basis.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is denied.  

Entitlement to an initial rating in excess of 20 percent disability prior to November 15, 2013, and in excess of 40 percent disabling thereafter, for a lumbar spine disability is denied.  

Entitlement to an initial disability rating of 40 percent disabling, but no higher, for right lower extremity radiculopathy associated with a lumbar spine disability is granted.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


